UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 00-4021

JACQUEL MASELLI KITCHENS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, District Judge.
(CR-99-107)

Submitted: August 18, 2000

Decided: September 8, 2000

Before MICHAEL and KING, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Kenneth B. Folstein, Greenbelt, Maryland; Thomas A. Pavlinic,
Annapolis, Maryland, for Appellant. Lynne A. Battaglia, United
States Attorney, Deborah A. Johnston, Assistant United States Attor-
ney, Greenbelt, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jacquel Maselli Kitchens pled guilty pursuant to a plea agreement
to one count of possession with intent to distribute cocaine in viola-
tion of 21 U.S.C.A. § 841 (West 1999), and one count of possession
of a firearm after conviction of a felony in violation of 18 U.S.C.
§ 922(g)(1) (1994). On appeal, Kitchens claims that the district erred
by considering hearsay from undisclosed confidential informants in
determining that Kitchens was not eligible for the"safety valve" pro-
visions of 18 U.S.C.A. § 3553(f) (West Supp. 2000). Because Kitch-
ens waived his right to appeal any sentence except an upward or
downward departure from the sentencing guidelines, we dismiss the
appeal.1

Kitchens entered into a plea agreement in which he agreed to waive
any right to appeal "whatever sentence is imposed, including any
issues that relate to the establishment of the guideline range, except
reserving the right to appeal any upward or downward departure from
the guideline range as determined by the court at the time of sentenc-
ing." At the Rule 11 plea colloquy,2 the district court determined that
Kitchens was a high school graduate and not under the influence of
any medications, alcohol or drugs. Kitchens was informed that the
mandatory minimum penalty for the drug offense was ten years. The
district court expressly addressed the waiver provision. The court
_________________________________________________________________
1 We have considered the effect of Apprendi v. New Jersey, 530 U.S.
___, No. 98-478, 2000 WL 807189 (June 26, 2000), and find that,
because Kitchens received a sentence of imprisonment and term of
supervised release that did not exceed the statutory maximums set out in
21 U.S.C.A. § 841(b)(1)(C) (West 1999), no plain error occurred. See
United States v. Aguayo-Delgado, ___ F.3d ___, 2000 WL 988128, *6
(8th Cir. July 18, 2000).

2 Federal Rule of Criminal Procedure 11.

                    2
noted that normally defendants have the right to appeal decisions
made by the judge at sentencing. The court stated that:

          In this case both you [Kitchens] and the Government have
          given up your right to appeal my guideline decisions, unless
          I decide to depart, that is to sentence you above or below the
          guideline range.

           If I should do that and either side thinks I have made a
          mistake, you will have the right to appeal, to complain about
          that mistake and get it corrected. Other than that, though,
          you and the Government have given up your rights to appeal
          my guideline decisions.

Kitchens stated that he understood. The court further stated that
Kitchens waived his right to challenge his conviction in a 28 U.S.C.A.
§ 2255 (West Supp. 2000) motion except for ineffective assistance of
counsel or prosecutorial misconduct. The court also stated that:

           You [Kitchens] will always have the right to complain if
          you think I have imposed an illegal sentence, that is one
          that's higher than those statutory maximums we talked
          about at the beginning of the procedure.

Kitchens indicated that he understood. The district court informed
Kitchens that he faced a minimum term of ten years' imprisonment
and at least five years' supervised release.

The district court denied Kitchens' motion requesting application
of the safety valve and sentenced Kitchens to the minimum statutory
term of ten years' imprisonment and five years' supervised release.

A waiver of a criminal defendant's right to appeal contained in a
valid plea agreement "is enforceable against the defendant so long as
it is the result of a knowing and intelligent decision to forgo the right
to appeal." United States v. Attar, 38 F.3d 727, 731 (4th Cir. 1994)
(internal quotation and citations omitted). In the instant appeal, Kitch-
ens' plea agreement contained a provision expressly waiving the right
to appeal any sentence and any issues involving the sentencing guide-

                     3
lines except for an upward or downward departure from the sentenc-
ing guidelines range. The district court expressly addressed the waiver
provisions during Kitchens' Rule 11 colloquy. Kitchens stated that he
understood the provision and agreed to it. There is nothing in the
record to suggest that the plea or the plea agreement was unknowing
or involuntary. Accordingly, we find that the plea waiver provision is
enforceable. Because Kitchens was sentenced within the sentence
authorized by statute and the court did not impose an upward or
downward departure from the sentencing guidelines, we find that
Kitchens waived his right to appeal his sentence.3,4 Accordingly, we
dismiss Kitchens' appeal. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

DISMISSED
_________________________________________________________________
3 The statutory minimum sentence was ten years' imprisonment which
became the sentencing guidelines range of imprisonment because the
maximum sentence under the sentencing guidelines was less than the
statutory maximum. See Ch. 5, Part A of the U.S. Sentencing Guidelines
Manual; see also USSG § 5G1.1(b) (1998).
4 Despite a waiver of appeal rights, a defendant may retain the right to
appeal a sentence imposed in an unconstitutional manner. See Attar, 38
F.3d at 731. Kitchens did not have a constitutional right to confront con-
fidential informants at a sentencing hearing. See United States v. Young,
981 F.2d 180, 187-88 (5th Cir. 1992).

                    4